NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    FED. R. A PP. P. 32.1




            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 5, 2010*
                                   Decided May 5, 2010

                                           Before

                          FRANK H. EASTERBROOK, Chief Judge

                          JOHN L. COFFEY, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 09-3926

CHRISTOPHER E. WASHINGTON,                          Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Northern District of Indiana,
                                                    Fort Wayne Division.
       v.
                                                    No. 1:08-CV-00132-PPS
EQUIFAX INFORMATION SERVICES
LLC,                                                Philip P. Simon,
     Defendant-Appellee.                            Chief Judge.

                                         ORDER

       Christopher Washington appeals from an order granting summary judgment to
Equifax Information Services LLC on his claims under the Fair Credit Reporting Act, 15
U.S.C. §§ 1681-1681x. We affirm the district court’s decision.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. A PP. P.
34(a)(2)(C).
No. 09-3926                                                                               Page 2

         Washington’s identity allegedly was stolen in 2007. He asserts that he reported the
identity theft to the three leading consumer reporting agencies, including Equifax (though
Equifax has no record of being contacted directly by Washington before this suit). In 2008
he applied for a loan but was turned down, he says, because of uncorrected inaccuracies in
his credit report resulting from the theft. Washington sued Equifax, claiming that the
company violated the FCRA by disseminating false information about his credit history, 15
U.S.C. § 1681e(b), and failing to employ reasonable procedures to investigate the accuracy
of its information after he reported the identity theft, id. § 1681i(a). He also claims that his
credit problems caused his marriage to fail and left him suicidal and unable to work.

       In granting Equifax’s motion for summary judgment, the district court determined
that Washington’s claims failed because he had not made any showing that his credit file
was inaccurate or rebutted Equifax’s evidence that it maintained reasonable procedures to
ensure the accuracy of its reports. In addition the court concluded that Washington had
not demonstrated that he suffered any damages.

        On appeal Washington reasserts that Equifax violated the FCRA by failing to
remove inaccurate items from his credit report, even after the company was notified of
inaccuracies. We agree with the district court that Washington failed to offer evidence that
would create a genuine fact issue for trial. Washington did not produce any evidence
showing that his Equifax credit report was inaccurate, as required by § 1681e(b). See Wantz
v. Experian Info. Solutions, 386 F.3d 829, 834 (7th Cir. 2004), abrogated on other grounds by
Safeco Ins. Co. of America v. Burr, 551 U.S. 47 (2007); Henson v. CSC Credit Servs., 29 F.3d 280,
284 (7th Cir. 1994). Nor did he rebut Equifax’s evidence that it uses reasonable procedures
to assure that its consumer reports are accurate, and such procedures protect the company
from liability under both § 1681e(b) and § 1681i(a). See Henson, 29 F.3d at 284.

        Washington also contends that he adequately proved damages in the district court.
Although Washington submitted hundreds of pages of records to the court documenting
his medical problems, he did not establish that these problems (or any other damages) were
causally connected to some violation by Equifax of the FCRA. See Crabill v. Trans Union,
L.L.C., 259 F.3d 662, 664 (7th Cir. 2001).

       Accordingly, we AFFIRM the district court’s judgment.